
	

113 HR 4561 IH: Rural Veterans Health Care Improvement Act of 2014
U.S. House of Representatives
2014-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4561
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2014
			Ms. Shea-Porter introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To specify requirements for the next update of the current strategic plan for the Office of Rural
			 Health of the Department of Veterans Affairs for improving access to, and
			 the quality of, health care services for veterans in rural areas.
	
	
		1.Short titleThis Act may be cited as the Rural Veterans Health Care Improvement Act of 2014.
		2.Requirements in connection with next update of current strategic plan for Office of Rural Health of
			 the Department of Veterans Affairs
			(a)Requirements
				(1)In generalThe first update of the Strategic Plan Refresh for Fiscal Years 2012 through 2014 of the Office of
			 Rural Health of the Department of Veterans Affairs after the date of the
			 enactment of this Act, whether an update or refresh of such Strategic Plan
			 Refresh or a strategic plan to supersede such Strategic Plan Refresh,
			 shall be prepared in accordance with this section.
				(2)ConsultationThe Director of the Office of Rural Health shall prepare the update in consultation with the
			 following:
					(A)The Director of the Health Care Retention and Recruitment Office of the Department.
					(B)The Director of the Office of Quality and Performance of the Department.
					(C)The Director of the Office of Care Coordination Services of the Department.
					(b)ElementsThe update described in subsection (a) shall include, for the period covered by the update, the
			 following:
				(1)Goals and objectives for the recruitment and retention by the Veterans Health Administration of
			 health care personnel in rural areas.
				(2)Goals and objectives for ensuring timeliness and improving quality in the delivery of health care
			 services by the Veterans Health Administration in rural areas through
			 contract and fee-basis providers.
				(3)Goals and objectives for the implementation, expansion, and enhanced use of telemedicine services
			 by the Veterans Health Administration in rural areas, including through
			 coordination with other appropriate offices of the Department.
				(4)Goals and objectives for ensuring the full and effective use of mobile outpatient clinics by the
			 Veterans Health Administration for the provision of health care services
			 in rural areas, including goals and objectives for the use of such clinics
			 on a fully mobile basis and for encouraging health care providers who
			 provide services through such clinics to do so in rural areas.
				(5)Procedures for soliciting from each Veterans Health Administration facility that serves a rural
			 area the following:
					(A)A statement of the clinical capacity of such facility.
					(B)The procedures of such facility in the event of a medical, surgical, or mental health emergency
			 outside the scope of the clinical capacity of such facility.
					(C)The procedures and mechanisms of such facility for the provision and coordination of health care
			 for women veterans, including procedures and mechanisms for coordination
			 with local hospitals and health care facilities, oversight of primary care
			 and fee-basis care, and management of specialty care.
					(6)Goals and objectives for the modification of the funding allocation mechanisms of the Office of
			 Rural Health in order to ensure that the Office distributes funds to
			 components of the Department to best achieve the goals and objectives of
			 the Office and in a timely manner.
				(7)Goals and objectives for the coordination of, and sharing of resources with respect to, the
			 provision of health care services to veterans in rural areas between the
			 Department of Veterans Affairs, the Department of Defense, the Indian
			 Health Service of the Department of Health and Human Services, and other
			 Federal agencies, as appropriate and prudent.
				(8)Specific milestones for the achievement of the goals and objectives developed for the update.
				(9)Procedures for ensuring the effective implementation of the update.
				(c)Transmittal to CongressNot later than 90 days after the date of the issuance of the update described in subsection (a),
			 the Secretary of Veterans Affairs shall transmit the update to Congress,
			 together with such comments and recommendations in connection with the
			 update as the Secretary considers appropriate.
			
